Citation Nr: 0408533	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  98-17 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
right hip pain, secondary to service-connected ankylosing 
spondylitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for 
left hip pain, secondary to service-connected ankylosing 
spondylitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1993 to April 
1994.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran increased 
disability evaluations for his right and left hip pain, as 
secondary to service-connected ankylosing spondylitis.

This case was previously before the Board in April 2000, at 
which time the Board remanded the case for further 
development-including obtaining additional medical treatment 
records and obtaining an additional VA examination.

Unfortunately, for the reasons indicated below, this case 
must be remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that VA shall 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate a claim for benefits.  
Changes potentially relevant to this particular appellant's 
appeal include the establishment of specific procedures for 
advising him and his representative of the information 
required to substantiate his claims, a broader VA obligation 
to obtain relevant records and advise him of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion, if 
necessary, to make a decision on the claims

A review of the record does not indicate the veteran has been 
advised of the changes brought about by the VCAA, as they 
relate to his current claims at issue.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  In this regard, the Board 
observes that the RO, with respect to his claims of 
entitlement to increased disability evaluations for his right 
and left hip pain, secondary to service-connected ankylosing 
spondylitis, failed to inform him of the evidence needed to 
substantiate these claims, his rights and responsibilities 
under the VCAA, and whose responsibility it would be to 
obtain supporting evidence.  The Board realizes that he was 
provided a copy of the regulations implementing the VCAA in 
the January 2003 supplemental statement of the case.  
However, mere notification of the provisions of the VCAA, 
without a discussion of the veteran's rights and 
responsibilities, VA's responsibilities, and the necessary 
evidence to be obtained with regard to the specific issue 
before the Board, is insufficient for purposes of compliance 
with the VCAA.  As a consequence, his claims of entitlement 
to increased disability evaluations for his right and left 
hip pain, as secondary to service-connected ankylosing 
spondylitis, were certified to the Board without him being 
given appropriate notice of his rights and responsibilities, 
and VA's responsibilities, under the VCAA.  And the Board, 
itself, cannot correct this procedural due process 
deficiency; the RO must do this instead.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  For example, notification of the regulatory 
provisions, without a discussion of the necessary evidence to 
be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy 
its duty to notify the veteran as to what is needed to 
substantiate his claims and its duty to notify him of VA's 
responsibilities in assisting him in the development of his 
claims.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Accordingly, despite the RO's best efforts to 
prepare this case for appellate review by the Board, a remand 
is required.

The Board notes that VA medical records dated from August 
1995 through December 2000 are of record.  However, it is 
unclear from the evidence of record whether there are 
additional VA medical records available.  In this regard, the 
Board notes that the veteran reported to the December 2001 VA 
examiner that he "currently" received physical therapy at 
the Springfield VA outpatient clinic and that a January 2003 
letter from one of the veteran's treating physicians suggests 
recent treatment.  However, there is no indication the RO 
attempted to obtain any additional treatment records, 
which may contain important medical evidence or confirmation 
of earlier events.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).  See also VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").  As these records are relevant to 
the veteran's claims at issue, they must be obtained.

Moreover, the Board finds that it would be helpful in this 
case to afford the veteran an additional VA examination for 
his right and left hip pain, as secondary to his service-
connected ankylosing spondylitis.  A review of the record 
reveals that the veteran was afforded VA examinations in 
February 1998 and December 2001 and that the reports from 
those examinations are currently associated with the 
veteran's claims file.  Nevertheless, the examination reports 
do not include the objective clinical findings necessary to 
evaluate the veteran's service-connected disorders under the 
Schedule for Rating Disabilities.   See 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5009, 5252 
(2003).  

In this regard, the Board observes that the VA examination 
reports do not provide a complete characterization as to the 
severity and manifestations of the veteran's service-
connected hip disorders.  At the time of the December 2001 VA 
examination, the veteran's range of motion for his hips was 
assessed, but the VA examiner did not adequately distinguish 
which of the veteran's symptoms, and any corresponding 
clinical findings, were solely associated with the veteran's 
bilateral hip disorder, versus his ankylosing spondylitis.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to different disabilities in the absence of 
medical evidence which does so).  In addition, the VA 
examination reports did not provide an adequate description 
of functional loss due to pain, weakened movement, and 
fatigability pursuant to 38 C.F.R. §§ 4.40 and 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled).  
Accordingly, the Board finds that the veteran should be 
afforded an additional VA examination in order to better 
delineate the veteran's disorders and to assess the severity, 
symptomatology, and manifestations of his bilateral hip 
disorders.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims of 
entitlement to increased disability 
evaluations for the veteran's right and 
left hip pain, secondary to service-
connected ankylosing spondylitis, and the 
evidence, if any, the RO will obtain for 
him.  Also advise him that he should 
submit any relevant evidence in his 
possession concerning these claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  

As well, the VCAA notice must apprise the 
veteran of the provisions of this new 
law, specifically concerning his claims 
of entitlement to entitlement to 
increased disability evaluations for the 
veteran's right and left hip pain, 
secondary to service-connected ankylosing 
spondylitis.  The prior notification, 
in the January 2003 supplemental 
statement of the case, was insufficient.  
The VCAA notification also must apprise 
him of the kind of information and 
evidence needed from him, and what he 
could do to help his claims, as well as 
his and VA's responsibilities in 
obtaining evidence.  And he must be given 
an opportunity to supply additional 
information, evidence, and/or argument in 
response and to identify additional 
evidence for VA to obtain regarding his 
claims.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  Obtain the complete records of the 
veteran's treatment from the 
Northhampton, Massachusetts VA Medical 
Center (VAMC) and the Springfield, 
Massachusetts VA Outpatient Clinic for 
the period January 2001 to the present.

3.  Schedule the veteran for another VA 
orthopedic examination to ascertain the 
severity and manifestations of his 
service-connected right and left hip 
pain, secondary to service-connected 
ankylosing spondylitits under the 
applicable rating criteria.  Conduct all 
testing and evaluation needed to make 
this determination.  And the examiner 
should review the results of any testing 
prior to completion of the report and 
should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings 
to each diagnosed disorder.  The examiner 
should, if possible, indicate what 
specific symptoms are attributable to the 
service-connected right and left hip 
disabilities.  Please also discuss the 
rationale of all opinions provided.

The examiner should specifically comment 
on the veteran's current level of 
impairment due to his right and left hip 
pain.  Report the range of motion 
measurements for his hips, as well as 
indicate what would be the normal range 
of motion.  The examiner must also 
include an explanation as to any 
findings of arthritis, antalgic gait, 
absence of laxity, nerve or ligament 
damage, and instability, as well as any 
findings of fixed deformity or 
stiffness.  Provide an objective 
characterization as to whether there is 
any pain, weakened movement, or excess 
fatigability, and whether there is 
likely to be additional range of motion 
loss due to any of the following:  (1) 
pain on use, including during flare-ups 
or repetitive or prolonged tasks; (2) 
weakened movement; (3) fatigability; or 
(4) incoordination.  If applicable, 
provide an objective characterization of 
the duration and severity of such 
exacerbations.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, etc., please 
indicate this, too.  Does the veteran 
have arthritis in his hips?  If he does, 
please discuss the extent and etiology 
of it.  Describe any neurological or 
muscular impairment, as well.  
Any indications the veteran's complaints 
of pain or other symptomatology are not 
in accord with the physical findings on 
examination should be directly addressed 
and discussed in the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

4.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the benefits sought are not granted to 
the veteran's satisfaction, send him and 
his representative, if any, a 
supplemental statement of the case and 
give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




